JOHNSON, Judge
(dissenting).
The strongest evidence presented against the appellant seems to be the fact that, while stainding by the open doorway of the building, he was observed to close the door thereto. It could, however, be contended that such closing was a precautionary measure for the purpose of securing the building rather than a felonious breaking.
While it is true that guilt may be established by circumstances as well as by direct evidence, in this case I do not feel, after a careful consideration of the entire evidence, that the burden of proof has been met. Although the evidence creates a suspicion against the appellant, it is insufficient to warrant a finding of guilt.
Therefore, I respectfully dissent from the majority opinion.